Case 1:18-cv-24211-JJO Document 1 Entered on FLSD Docket 10/12/2018 Page 1 of 5



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                              CASE NO.:

 ELVIS RAFAEL MENDEZ and all others    )
                                       )
 similarly situated under 29 U.S.C. 216(b),
                                       )
              Plaintiff,               )
       vs.                             )
                                       )
                                       )
 RAD MEDICAL TRANSPORTATION, INC., )
 DAVID DIAZ,                           )
                                       )
              Defendants.              )
 _____________________________________ )


       COMPLAINT UNDER 29 U.S.C. 201- 216 OVERTIME WAGE VIOLATIONS

    Plaintiff, ELVIS RAFAEL MENDEZ, on behalf of himself and all others similarly situated

 under 29 U.S.C. 216(b), through undersigned counsel, files this Complaint against Defendants,

 RAD MEDICAL TRANSPORTATION, INC., and DAVID DIAZ, and alleges:

 1. This is an action arising under the Fair Labor Standards Act 29 U.S.C. §§ 201-216.

 2. The Plaintiff was a resident of Dade County, Florida at the time that this dispute arose.

 3. The Defendant RAD MEDICAL TRANSPORTATION, INC, is a corporation that regularly

    transacts business within Dade County. Upon information and belief, the Defendant

    Corporation was the FLSA employer for Plaintiff’s respective period of employment (“the

    relevant time period”).

 4. The individual Defendant DAVID DIAZ is a corporate officer and/or owner and/or manager

    of the Defendant Corporation who ran the day-to-day operations of the Corporate Defendant

    for the relevant time period and was responsible for paying Plaintiff’s wages for the relevant

    time period and controlled Plaintiff’s work and schedule and was therefore Plaintiffs’ employer


                                                1 of 5
Case 1:18-cv-24211-JJO Document 1 Entered on FLSD Docket 10/12/2018 Page 2 of 5



    as defined by 29 U.S.C. 203 (d).

 5. All acts or omissions giving rise to this dispute took place in Dade County.



                   COUNT I. FEDERAL OVERTIME WAGE VIOLATIONS


 6. This action arises under the laws of the United States. This case is brought as a collective

    action under 29 USC 216(b). It is believed that the Defendants have employed several other

    similarly situated employees like Plaintiff who have not been paid overtime and/or minimum

    wages for work performed in excess of 40 hours weekly from the filing of this complaint back

    three years.

 7. This Court has jurisdiction pursuant to 28 U.S.C. § 1331 as this case is brought pursuant to

    The Fair Labor Standards Act, 29 U.S.C. §§ 201-219 (section #216 for jurisdictional

    placement).

 8. 29 U.S.C. § 207 (a) (1) states, "Except as otherwise provided in this section, no employer shall

    employ any of his employees who in any workweek is engaged in commerce or in the

    production of goods for commerce, or is employed in an enterprise engaged in commerce or

    in the production of goods for commerce, for a workweek longer than forty hours unless such

    employee receives compensation for his employment in excess of the hours above specified at

    a rate not less than one and one-half times the regular rate at which he is employed.”

 9. Plaintiff worked for Defendants as an attendant/driver from on or about June 15, 2015 through

    on or about June 15, 2017;

 10. Plaintiff worked for Defendants as a dispatcher from on or about June 16, 2017 through on or




                                               2 of 5
Case 1:18-cv-24211-JJO Document 1 Entered on FLSD Docket 10/12/2018 Page 3 of 5



     about the present and ongoing.1

 11. Defendants’ business activities involve those to which the Fair Labor Standards Act applies.

     Both the Defendants’ business and the Plaintiff’s work for the Defendants affected interstate

     commerce for the relevant time period. Plaintiff’s work for the Defendants affected interstate

     commerce for the relevant time period because the materials and goods that Plaintiffs used on

     a constant and/or continual basis and/or that were supplied to him by the Defendants to use on

     the job moved through interstate commerce prior to and/or subsequent to Plaintiff’s use of the

     same. The Plaintiff’s work for the Defendants was actually in and/or so closely related to the

     movement of commerce while he worked for the Defendants that the Fair Labor Standards Act

     applies to Plaintiff’s work for the Defendants.

 12. Additionally, Defendants regularly employed two or more employees for the relevant time

     period who handled goods or materials that travelled through interstate commerce, or used

     instrumentalities of interstate commerce, thus making Defendant’s business an enterprise

     covered under the Fair Labor Standards Act.

 13. Upon information and belief, the Defendant Corporation had gross sales or business done in

     excess of $500,000 annually for the years 2014, 2015, 2016 and 2017.

 14. Upon information and belief, the Defendant Corporation’s gross sales or business done

     exceeded $125,000 for the first three months of the year 2018 and is expected to exceed

     $500,000 for the year 2018.

 15. Between the period of on or about June 15, 2015 through on or about June 15, 2017, Plaintiff

     worked an average of 65 hours a week for Defendants and was paid an average of $10.00 per



 1
   Except for about two (2) weeks during Hurricane Irma between on or about September 1, 2018
 through on or about September 17, 2018.
                                              3 of 5
Case 1:18-cv-24211-JJO Document 1 Entered on FLSD Docket 10/12/2018 Page 4 of 5



    hour but was not paid the extra half time rate for any hours worked over 40 hours in a week as

    required by the Fair Labor Standards Act. Plaintiff therefore claims the half time overtime rate

    for each hour worked above 40 in a week using the applicable wage as the basis to calculate

    the overtime due and owing to Plaintiff.

 16. Between the period of on or about June 16, 2017 through on or about August 30, 2017, Plaintiff

    worked an average of 50 hours a week for Defendants and was paid an average of $13.00 per

    hour but was not paid the extra half time rate for any hours worked over 40 hours in a week as

    required by the Fair Labor Standards Act. Plaintiff therefore claims the half time overtime rate

    for each hour worked above 40 in a week using the applicable wage as the basis to calculate

    the overtime due and owing to Plaintiff.

 17. Between the period of on or about September 18 through on or about the present and ongoing,

    Plaintiff worked an average of 50 hours a week for Defendants and was paid an average of

    $11.00 per hour but was not paid the extra half time rate for any hours worked over 40 hours

    in a week as required by the Fair Labor Standards Act. Plaintiff therefore claims the half time

    overtime rate for each hour worked above 40 in a week using the applicable wage as the basis

    to calculate the overtime due and owing to Plaintiff.

 18. Defendants willfully and intentionally refused to pay Plaintiff’s overtime wages as required by

    the Fair Labor Standards Act as Defendants knew of the overtime requirements of the Fair

    Labor Standards Act and recklessly failed to investigate whether Defendants’ payroll practices

    were in accordance with the Fair Labor Standards Act. Defendants remain owing Plaintiff these

    wages since the commencement of Plaintiff’s employment with Defendants for the time period

    specified above.




                                               4 of 5
Case 1:18-cv-24211-JJO Document 1 Entered on FLSD Docket 10/12/2018 Page 5 of 5



     Wherefore, the Plaintiff requests double damages and reasonable attorney fees from

 Defendants, jointly and severally, pursuant to the Fair Labor Standards Act as cited above, to be

 proven at the time of trial for all overtime wages still owing from Plaintiff’s entire employment

 period with Defendants or as much as allowed by the Fair Labor Standards Act along with court

 costs, interest, and any other relief that this Court finds reasonable under the circumstances. The

 Plaintiff requests a trial by jury.




                                                        Respectfully Submitted,

                                                        J.H. Zidell, Esq.
                                                        J.H. Zidell, P.A.
                                                        Attorney for Plaintiffs
                                                        300 71st Street, Suite 605
                                                        Miami Beach, Florida 33141
                                                        Tel: (305) 865-6766
                                                        Fax: (305) 865-7167
                                                        Email: ZABOGADO@AOL.COM

                                                        By:__/s/ J.H. Zidell__________
                                                        J.H. Zidell, Esq.
                                                        Florida Bar Number: 0010121




                                               5 of 5
